ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-09-13_ORD_01_NA_03_EN.txt. 370

SEPARATE OPINION OF JUDGE WEERAMANTRY

This case focuses attention on the question of the binding nature of pro-
visional measures more sharply and urgently than almost any other in the
history of this Court or of the Permanent Court of International Justice.
As the Court stresses in its Order delivered today, “the present perilous
situation demands . . . immediate and effective implementation” of the
measures contained in its Order of 8 April 1993 (para. 59). Today’s Order
also has my full support.

The important question of the binding nature of provisional measures
is veiled in some obscurity as both academic and judicial writing speak
upon it with an uncertain voice. As this case pre-eminently demonstrates,
the matter urgently needs examination for, so long as present uncertain-
ties continue, the Court is hampered in the full discharge of the judicial
functions entrusted to it by the United Nations Charter and the Statute of
the Court.

THE FACTUAL BACKGROUND

I note preliminarily the concern the Court has expressed regarding the
sufferings of the people of Bosnia-Herzegovina which, despite several res-
olutions of the Security Council, are such as to “shock the conscience of
mankind and flagrantly conflict with moral law and the spirit and aims of
the United Nations” (para. 52). The Court’s apprehensions at the time of
the Order of 8 April of an aggravation or extension of the dispute before
it, far from being alleviated, have been “deepened by the persistence of
conflicts on the territory of Bosnia-Herzegovina and the commission of
heinous acts in the course of those conflicts” (para. 53).

This opinion will deal with so much of the factual material placed
before it as is pertinent to a consideration of the question of law under
discussion and of the urgency of the need for its resolution. This examina-
tion becomes necessary in the light of the provision of Article 41 of the
Statute of the Court that the Court shall have the power to indicate provi-
sional measures “if it considers that circumstances so require”. The
examination of facts that follows takes place only within the ambit of that
phrase.

49
371 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

The ensuing brief statement regarding the facts will show that, given the
highest standards of caution demanded for making a provisional assess-
ment for the purpose of interim measures, these standards are satisfied in
this case by the material placed before the Court. The essential facts are
recounted in the barest outline, so that the question of law addressed in
this opinion may be seen in its proper and realistic context. This examina-
tion of the facts being of a purely provisional nature, does not involve any
definitive findings nor does it affect the decision on the merits that will
need to be made at a later stage of this case.

The Applicant has placed before the Court information from a diversity
of independent sources in support of its contention that, after the date of
the Court’s Order of 8 April 1993, there has been a continuing series of
acts which constitute a clear violation of that Order. This material can be
classified into three groups — accounts and descriptions carried by the
international media, statements emanating from neutral and independent
observers, and statements issued by the Respondent Government and by
the Government of the Republic of Serbia.

For the purpose of the provisional assessment which follows, it is not
necessary to take into account the first group of materials. The plethora of
reports placed before the Court, which were carried by well-known inter-
national media, dealt with shelling, destruction of ancient mosques, sup-
plies from Yugoslavia to the Serbs in Bosnia, and murder, rape and torture
on an extensive scale. However, since, in a complex international situa-
tion such as this, media reports by themselves may be an uncertain guide,
they have not been taken into account in this assessment. This approach
stems also from the natural caution that needs to be exercised in judicial
fact-finding, even though it be of a provisional nature.

In the second category are statements emanating from disinterested
sources such as officials of the Office of the United Nations High Com-
missioner for Refugees (UNHCR), the Chairman of the United States
Senate’s Committee on European Affairs, Helsinki Watch, an EC media-
tor, the Director of the United States Bureau of Refugees Program, and
various United Nations officials. The acts referred to in these statements,
all of them subsequent to the Court’s Order of 8 April this year, include
the massacre of women and children in a “heinous policy ... nothing short
of genocide” (Chairman of United States Senate’s Committee on Euro-
pean Affairs, 9.4.93); the shelling of Srebrenica with shells set to explode
in mid-air to wreak the greatest havoc on people caught in the open
(UNHCR official, 13.4.93); the wounding of large numbers of civilians,
resulting in bodies and parts of bodies, some in gruesome condition, being
loaded onto ox carts and wheelbarrows after such an attack (Canadian
United Nations official, 15.4.93); atrocities committed in Bosnia-Herze-

50
372 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

govina by Serbian military and paramilitary forces (Second Report of
Helsinki Watch, 17.4.93); the shelling of Sarajevo with an intensity such
that United Nations officials logged 1,200 shells exploding by mid-
morning (United Nations officials in Sarajevo, 4.7.93); the bombing of
mosques as a prelude to “ethnic cleansing” campaigns (UNHCR official,
9.5.93); the presence of 1.4 million refugees in Bosnia whose food sup-
plies, already at starvation levels, would be cut in half by the fighting
(UNHCR, 1.7.93); the reduction of a town of 6,000 people to 50 people
wandering around (UNHCR official, 10.5.93); the killing of 1,400 chil-
dren and the wounding of 13,000 more (United Nations officials in Sara-
jevo, 5.7.93); the involvement of the Yugoslav National Army in at least
part of the shelling of Srebrenica (Chairman of United States Senate’s
Committee on European Affairs, 20.4.93); the passage of supplies to the
Bosnian Serbs through Belgrade (EC mediator, 19.4.93); assistance to the
Bosnian Serbs by helicopter missions flown from Yugoslavia (military
specialist at King’s College, London, 24.6.93); and the rape of women
numbered in the tens of thousands (Helsinki Watch, 8.6.93). The items set
out above represent only a portion of the material placed before the
Court. Some of these statements are accompanied by circumstantial
details, sometimes of a lurid nature, to which it is not necessary for present
purposes to refer. Cumulatively, the material in this second category is
more than adequate to justify a provisional finding sufficient for the pur-
poses of this request.

The third category of materials consists of statements in official com-
muniqués issued in the period 8-11 May 1993 by the Respondent Govern-
ment and the Government of the Republic of Serbia. These are contained
at pages 43-49 of the second request for the indication of provisional
measures, dated 27 July 1993.

Among the statements contained in the first communiqué of the Repub-
lic of Serbia is the description of the current conflict in Bosnia-Herze-
govina as a “just battle for freedom and the equality of the Serbian
people”. The Republic states that it has provided aid in “funds, fuel,
raw materials, etc.” to the Serb Republic in Bosnia at great sacrifice to
itself. There is also a statement that the Republic of Serbia has been

“unreservedly and generously helping the Serb Republic in spite of
the enormous problems it had to face due to sanctions introduced

SI
373 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

against it by the UN Security Council” (second request by Bosnia,
p. 43).

This information must be read with the communiqué issued by the
President of the Republic of Serbia, released by the Yugoslav telegraph
service on 11 May 1993 and carried by the BBC in its summary of World
Broadcasts on 13 May (second request by Bosnia, p. 46). This asserts that
in the past two years the Republic of Serbia has made massive efforts and
substantial sacrifices to assist the Serbs outside Serbia. The communiqué
continues: “Most of the assistance was sent to people and fighters in
Bosnia-Herzegovina.” The international sanctions are described as
brutal, and solidarity is expressed with the Serbs in Bosnia-Herzegovina.
Sufficient reason exists, according to the communiqué, to halt the war
as “Most of the territory in the former Bosnia-Herzegovina belongs now
to Serb provinces.” The communiqué reiterates that the Serbs in
Bosnia-Herzegovina have achieved most of what they wanted owing to
the “great deal of assistance” they received from the Republic of Serbia.

The communiqué, issued by the Federal Government of Yugoslavia
(ibid., p. 44), expresses its “indignation and profound concern” that the
Republic of Sprska (i.e., of the Serbs in Bosnia) had decided not to accept
the Vance-Owen Plan but to leave it to a referendum among the Serb
people of Bosnia-Herzegovina. In view of this, the Federal Republic
announces that it will reduce its future aid to the Republic of Sprska
“exclusively to contingents of food and medicaments”.

Such material placed by the Applicant before the Court must naturally
cause grave concern regarding the Respondent’s compliance with the
Court’s Order of 8 April. It is not difficult in the light of this material to
reach a provisional finding that the conditions of Article 41 are satisfied
for the activation of the Court’s provisional measures jurisdiction.

By way of contrast to the range and independence of the sources cited
by the Applicant in support of its assertions of fact, the assertions of fact
by the Respondent lack that basis of wide and impartial support but
depend mainly upon a report compiled by the Yugoslav State Commis-
sion for War Crimes and Genocide. There can be no doubt regarding the
considerable sufferings currently being undergone by the Serbian people
in Bosnia-Herzegovina and this must necessarily be of deep concern to the
Court. Yet the matter under examination is non-compliance with the
Court’s Order of 8 April, and there is an insufficiency of independent
material sufficient to show such a non-compliance by Bosnia.

52
374 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

Is THE ORDER OF 8 APRIL 1993
LEGALLY BINDING?

Against the background of the foregoing summary of the bases for a
provisional finding, this opinion proceeds to consider the legal question
of the binding nature of provisional measures. As a learned writer on the
subject of interim measures has observed of the inter-war literature on the
subject, it presents “the picture of an extremely colourful — not to say
confusing — mosaic of opinions”! . Such a picture is not in the interests of
international justice.

The problem is not an easy one. On the one hand, there is the lack of an
opportunity for a definitive finding of fact and, on the other, the compel-
ling need for a steadying hand to be applied to prevent irreversible damage
to a party. These are powerful considerations to be balanced against each
other and call for consideration from a variety of perspectives, not the
least of which is the importance of achieving the purposes of international
justice which the Court was created to fulfil. This is thus a question whose
importance transcends the matter presently before the Court, important
though it be.

(a) Binding Nature of a Provisional Order as Distinguished
from its Enforceability

As the lack of mechanisms for enforceability sometimes clouds discus-
sions of the binding nature of the orders of this Court, a consideration of
the binding nature of provisional measures must start with the clear dis-
tinction that exists between the question of the legal obligation to comply
with an order and the question of its enforcement. The fact that an order
cannot be enforced does not in any manner affect its binding nature, for
the binding nature of an order is inherent in itself. It imposes a positive
obligation recognized by international law. Whether such an order is com-
plied with or not, whether it can be enforced or not, what other sanctions
lie behind it — all these are external questions, not affecting the internal
question of inherent validity.

In the Anglo-Iranian Oil Co. case, this Court, having ordered interim

! Jerzy Sztucki, Interim Measures in the Hague Court: An Attempt at a Scrutiny, 1983,
p. 283.

2 See ASILS International Law Journal, Vol. 9 (1985), p. 176; and see
Jerome B. Elkind, Interim Protection: A Functional Approach, 1981, p. 157, for an
instance cited by the author of a blurring of these issues even in learned discussion.

53
375. APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

measures; subsequently held it had no jurisdiction on the merits!, but, in
the meantime, the United Kingdom, the applicant in the case, took the
matter to the Security Council, seeking enforcement under Article 94 of
the Charter. This attempt failed and, through a blurring of the distinction
here being made, this failure at enforcement became “the focal point for
commentary on various aspects of interim measures, and particularly on
the question of whether there is a duty of compliance”. The Court, while
enjoining the parties, went out of its way to point out that those measures
“in any case retain their own authority”?. It is to be noted also that deci-
sions of the Security Council as to whether it will enforce an order or not
are not determinative of the question whether the order imposes a legal
duty.

Even in domestic law, the positivistic view that a sanction is essential to
its validity has long been left behind. Modern research, both jurispruden-
tial and sociological, has shown the inherent validity of a law to be inde-
pendent of the existence of a sanction to enforce it. This is doubly so in
regard to international law.

Indeed, it scarcely needs mention that in international law the Aus-
tinian view that a sanction is necessary to the existence of a rule of law, or
of a legal prescription, has always been particularly inappropriate. The
treatment of provisional measures as not imposing legal obligations
because the Court has no power of enforcement is thus untenable. Viewed
in this light, a provisional measure, no differently from a final order, if
pronounced by a court according to due forms and processes and within
its jurisdiction, is inherently valid and as such carries with it a duty of
compliance.

When this Court, duly acting within its authority and jurisdiction, indi-
cates provisional measures, it is in the expectation that those measures will
be complied with, in accordance with international law. Their violation
must therefore be viewed with great concern. The question of the obliga-
tion to comply must at all times be sharply distinguished from the question
of enforceability.

! Anglo-Iranian Oil Co., Interim Protection, I.C.J. Reports 1951, p. 89; and Anglo-
Iranian Oil Co., Judgment, I.C.J. Reports 1952, p. 114.

2 C.H. Crockett, “The Effects of Interim Measures of Protection in the International
Court of Justice”, California Western International Law Journal, Vols. 6-7 (1975-1977),
p. 350; emphasis added.

3 Anglo-Iranian Oil Co., Interim Protection, I.C.J. Reports 1951, p. 94.

4 See Crockett, op. cit., p. 376.

54
376 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

(b) Binding Nature of Provisional Orders as Resulting
from the Inherent Authority of a Judicial Tribunal

The function of a judicial tribunal, once an issue has been brought to it,
is to take the necessary steps according to law towards reaching a decision
in accordance with the principle of the equality of parties. This presup-
poses that the issue brought to it, once committed to the court, must as far
as possible be preserved in that form, free of interference by unilateral
action of a party, until the determination made by the court. It means also
that the principle of equality cannot be disturbed by the superior force
available to one party, wherewith to impair or interfere with the subject-
matter until determination. It is thus inherent in the authority of that tribu-
nal that, ancillary to the power of judgment, it must have power to issue
incidental orders to ensure that the subject-matter of the suit is preserved
intact until judgment.

Such a power would of course be completely negatived if a party were
under no legal obligation to obey such an order and were therefore free to
disregard it. In certain cases, as one writer puts it, this could “make a
mockery of the jurisdiction on the merits” !, The anomaly is even greater
where the unilateral action of a party is of such an order as to destroy the
subject-matter which is in litigation before the court. Even stronger is the
case where such action threatens to destroy or undermine the very exis-
tence of a party.

To take the view that a court seised of a matter has no power to act in the
face of a unilateral threat to the subject-matter by one of the parties before
it would appear then to result in the contradictory situation of the court on
the one hand having jurisdiction to hear a case and on the other being
denied the effective and necessary authority to discharge the task which
has thus been validly entrusted to it. To view procedural measures as not
binding on the parties is to enable the ground to be cut under the feet
not only of the opposite party but also of the court itself. A reasonable
construction, in total context, of the judicial powers entrusted to the
court does not seem capable of sustaining such a meaning. The rule under
discussion has been described as a “principle of institutional effective-
ness” *.

' J. Peter A. Bernhardt, “The Provisional Measures Procedure of the International
Court of Justice through U.S. Staff in Tehran: Fiat lustitia, Pereat Curia ?’, Virginia
Journal of International Law, Vol. 20, No. 3 (1980), p. 303.

2 Vv. S. Mani, “Interim Measures of Protection: Article 41 of the ICJ Statute and
Article 94 of the UN Charter”, Indian Journal of International Law, Vol. 10 (1970),
p. 362. .

55
377 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

Support for the universality of such a conceptual approach is to be
found in Electricity Company of Sofia and Bulgaria. This Order recites:

“Whereas the above quoted provision [Article 41 (1)] of the Statute
applies the principle universally accepted by international tribunals
and likewise laid down in many conventions to which Bulgaria has
been a party — to the effect that the parties to a case must abstain
from any measure capable of exercising a prejudicial effect in regard
to the execution of the decision to be given and, in general, not allow
any step of any kind to be taken which might aggravate or extend the
dispute” (P.C.LJ., Series A/B, No. 79, p. 199).

The Court has also expressed concern that its Judgment should not be
anticipated by unilateral action of a party. In the Aegean Sea Continental
Shelf case, it observed:

“Whereas the power of the Court to indicate interim measures
under Article 41 of the Statute presupposes that irreparable preju-
dice should not be caused to rights which are the subject of dispute in
judicial proceedings and that the Court’s judgment should not be
anticipated by reason of any initiative regarding the matters in issue
before the Court” (.C_J. Reports 1976, p. 9, para. 25).

Any interpretation of the relevant provisions of the Charter, the Statute
or the Rules in a sense that provisional measures do not impose legal obli-
gations on the party at whom they are directed thus does not accord with
the structural framework of judicial power.

Conceptual reasons such as this persuaded Hambro, one of the early
Registrars of this Court, to the view that the power to act by way of pro-
visional measures is a part of judicial power already existing in principle,
apart from specific provisions to that effect. In his words:

“The’ Court in exercising its authority under Article 41 does
only in effect give life and blood to a rule that already exists in
principle.” ! |

The same ‘author argues that, under general principles of international
law, all States parties to an international dispute sub judice are under an
absolute obligation to abstain from all acts that would nullify the result of
the final judgment or aggravate or extend the dispute?.

1 Edvard Hambro, “The Binding Character of the Provisional Measures of Protec-
tion Indicated by the International Court of Justice”, in Rechtsfragen der Internatio-
nalen Organisation, Festschrift für Hans Wehberg zu seinem 70. Geburtstag, 1956, p. 167.

2 Ibid., p. 168.

56
378 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

Hence, Hambro reaches the conclusion that:

“it would not be in conformity with the august character of the Court
as an “organ of international law’ and as the ‘principal judicial organ
of the United Nations’... to make any decision that the parties were
free to respect or to ignore according to their own pleasure” !.

This argument is taken yet further by other scholars who argue that the
binding nature of interlocutory injunctions and similar measures is a rule
universally recognized and as such may even be considered to be a “gen-
eral principle of law recognized by civilized nations” under Article 38 (1) (c)
of the Court’s Statute. It is of interest that some influential early writers
on this topic shared this view. Thus Dumbauld3 and Niemeyer saw the
duty to observe interim provisional measures as existing independently of
the Statute and as therefore lying upon the party in question even if the
Statute had contained no such provisions dealing with this matter.

Niemeyer describes it as a basic normative principle (Norm-Grundsatz)
that:

“from the moment that, and as long as, a dispute is submitted to judi-
cial decision and one is awaited, the parties to the dispute are under
an obligation to refrain from any act or omission the specific factual
characteristics of which would render the normative decision super-
fluous or impossible” (translation)°.

Account must, however, be taken of the fact that a number of eminent
writers, including A. Hammarskjéld, another early Registrar, have
expressed a strongly contrary view®. Among the factors weighing with
them are their stress upon the word “indicate”, the lack of enforceability
and the location of Article 41 in the Chapter of the Statute dealing with

! Hambro, op. cit., pp. 165-167.

2 See, for example, Elkind, op. cit., p. 162. Elkind, indeed, makes this proposition the
central theme of his treatise on the subject — see Chapter 2 of Elkind’s work in which he
cites Anglo-American, Roman, Soviet and Hindu law in support of this proposition.

3 Interim Measures of Protection in International Controversies, 1932, pp. 173-177.

4 Einstweilige Verfiigungen des Weltgerichtshofs, ihr Wesen und ihre Grenzen, 1932,
pp. 15-16.

5 “Sobald und solange ein Streit einer richterlichen Entscheidung unterworfen und
eine solche zu erwarten ist, haben sich die streitenden Parteien jeder Handlung und
jeder Unterlassung zu enthalten, deren Faktizitat die normative Entscheidung über-
fliissig oder unmôglich machen kônnte.” (Op. cit., p. 16.)

6 See A. Hammarskjéid, “Quelques aspects de la question des mesures conserva-
toires en droit international positif”, in Zeitschrift fiir ausländisches ôffentliches Recht
und Vülkerrecht, Vol. V (1935), p. 5.

57
379 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

procedure and such matters as the language of the Court — thus suggest-
ing that it was not of importance in a substantive sense.

However, such considerations, each of which may no doubt be separ-
ately answered !, seem to be outweighed by the conceptual factors already
outlined and the linguistic and other considerations which follow.

The importance of the conceptual considerations discussed above
becomes apparent when, from a practical standpoint, one looks at the
gravity of causes for which the provisional measures jurisdiction of the
Court is used — prevention of irreparable prejudice or injury; of action in
a manner so as to render the final judgment nugatory; of destruction of the
subject-matter; and of aggravation of the dispute. The gravity of each of
these reasons reinforces the view that the Court’s power, once exercised,
cannot still leave the parties free to act as though unrestrained.

The view that provisional orders are part of the inherent authority of a
judicial tribunal is thus one which is sustainable on general principle, on
practical necessity, and on the basis of a not inconsiderable body of
authority. Principles that may be invoked in support of such a view
include the principle of equality of parties, the principle of effectiveness,
the principle of non-anticipation by unilateral action of the decision of
the Court, and also the wide and universal recognition of the enjoining
powers of courts as an inherent part of their jurisdiction.

(c) Binding Nature of Provisional Measures as Resulting
from the Terminology of the Charter, the Statute and the Rules of Court

The language of Article 41 of the Statute uses the word “indicate”
rather than “order” in relation to provisional measures, thus opening
up discussion as to whether it is less binding in its nature than other
decisions.

! In relation to the argument that the positioning of Article 41 in the procedural por-
tion of the Statute in some way weakens its power, Professor Greig points out that:

“it could even more strongly be argued that Article 41 is placed under the heading
procedure because the governing principle is not to be found in Chapter II, but as
part of the Court’s inherent incidental jurisdiction. Article 41 is, therefore, as set
out in the Permanent Court’s judgment in the Electricity Company case, an expres-
sion of that principle and the means of giving effect to it.” (D. W. Greig, “The Bal-
ancing of Interests and the Granting of Interim Protection by the International
Court”, Australian Year Book of International Law, Vol. 11 (1991), p. 131.)

58
380 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

It is useful to examine this question from the standpoint of the other
relevant terminology which appears in the Statute and the Rules of Court.
There are several avenues along which this linguistic examination can be
approached.

(i) The word “indicate”

The original draft of Article 41, in French, prepared by Mr. Raoul Fer-
nandes, used the word “ordonner” ! which too appeared as “order” in the
English translation. Mr. Fernandes’ suggestion that such order should be
supported by effective penalties did not meet with the approval of other
members of the Advisory Committee such as Elihu Root, de Lapradelle
and Lord Phillimore, and a new draft was submitted wherein the words
“pourra ordonner” were replaced by “pouvoir d’indiquer” with an
English translation reading “power to suggest”. At the Fifth Meeting of
the Sub-committee, Mr. Huber of Switzerland insisted on a stronger term
than “suggest” and the word was replaced by “indicate” 2.

This drafting history shows that the Court’s power goes beyond mere
suggestion or advice, but carries some connotations of obligation. Indeed,
the French word “indiquer” probably goes even further in this direction
than the English word “indicate”, for one of the meanings of “indiquer” is
“to draw up (a procedure, etc.); to dictate, prescribe, lay down a line of
action, etc.)”3.

(ii) The word “ought”

To be noted first of all is the fact that, within the context of Article 41
itself, one finds the word “ought” being used in reference to the provi-
sional measures that are indicated. The word “ought” carries the connota-
tion of an obligation, and takes the matter further in the direction of a duty
being imposed than does the word “indicate” taken by itself. A reference
_ tothe French version of the Statute rather strengthens this conclusion, for
it uses the word “doivent” which carries the implications of “should” or
“ought” in the sense of the existence of a duty4. Indeed, a perusal of stan-
dard dictionaries shows that the word “devoir”, whether used as a verb or
as a noun, carries heavy overtones of duty or obligation, as in “it is your
duty to honour your parents” or “do your duty come what may” (for the
verb) or (a) “duty” as to do one’s duty; (b) “obligation” as the obligations
of a citizen (for the noun). Though these meanings do not by themselves

1 P.C.LJ., Advisory Committee of Jurists, Procés-Verbaux of the Proceedings of the
Committee, June 16th- July 24th, 1920, 28th meeting, Annex No. 3, p. 609.

2 Documents of the 5th Meeting of the Third Committee, Annex 16, p. 172.

3 Harrap’s Standard French and English Dictionary, Vol. 1, p. 1:18.

4 Ibid, p.D:53.

59
381 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

convey the idea of a legal duty, it is clear that both the English “ought” and
the French “doivent” considerably reinforce the word “indicate”.

Approaching the matter from another angle, another writer observes:

“In Hohfeldian terms a legal right imports a correlative legal duty.
Thus the word ‘ought’ in the phrase ‘measures which ought to be
taken to preserve the respective rights of either party’ would seem to
refer to a legal duty.” !

This argument of correlative connotations assumes relevance also in
relation to the word “power”.

(ili) “Mesures conservatoires”

Further reinforcement is given to this stronger meaning when we see
that the expression “provisional measures” in English is again weaker
than the French expression “mesures conservatoires”, which gives more
emphasis than the English phrase to the importance of preserving the sub-
ject-matter without damage. While the English words taken by themselves
may seem to stress the provisional aspect of these measures, the French
expression stresses more clearly what the whole exercise is about —
namely the preservation intact of the subject-matter of the case. Indeed, in
the English translation of Mr. Fernandes’ original draft, the words
“mesures conservatoires” were correctly translated as “protective
measures” 2, but while the expression “mesures conservatoires” remained
constant through altered French versions of the provision and still remains
in Article 41, the English translation switched to the weaker expression
“provisional measures” which of course does not exactly parallel the
French text.

The discrepancy between the English and the French texts was the sub-
ject of comment at a meeting of the judges of the Permanent Court when
they discussed the amendment of the Rules relating to provisional
measures. Sir Cecil Hurst noted the phraseology “mesures conserva-
toires” and “interim protection” in the two versions and expressed a
doubt as to whether the two expressions exactly corresponded. The
Registrar then drew attention to the different expressions used in English
in Article 41 of the Statute and Article 57 of the Rules as they then existed,

1 Elkind, op. cit. p. 153.

2 See Elkind, op. cit., p. 44.

3 Acts and Documents concerning the Organization of the Court, Second Addendum to
No. 2, p. 253.

60
382 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

for the rendering into English of the expression “mesures conserva-
toires”!.

(iv) The word “power”

Perhaps more conclusive than all of these in reinforcing this interpreta-
tion of something more than a mere moral duty, is the use at the com-
mencement of the Article of the word “power”. If all that Article 41
enables the Court to do is give exhortations to parties, which are of a non-
binding nature, the use of the word “power” in enabling the Court to do so
is difficult to understand. One needs power to impose a binding obligation
but one does not need “power” to give exhortatory advice. One cannot see
the Statute as solemnly investing the Court with special power under Ar-
ticle 41 if the sole object of that power was to proffer non-binding advice,
which the parties were perfectly free to disregard. A word with such heavy
connotations as “power” must clearly have been meant to give the Court
an authority it did not otherwise have — an authority to impose on parties
an obligation which, without such a word, would not be binding on them.

Power, in the language of analytical jurisprudence, means that those on
whom that power is exercised are under a duty to comply with the exercise
of that power, for, if no duty were to result, there would be no need for the
exercise of “power”. The well-known Hohfeldian analysis of rights,
which has received wide acceptance, classifies liability as the jural corre-
lative of power?, thus indicating that, when a legal power is exercised,
a legal liability ensues to comply with that exercise of power. Such con-
siderations lead to the conclusion that “indications” issued under
Article 41 carry more than a merely moral duty to comply with the
measures indicated3,

(v) The description of less significant measures as orders

Another approach to the question is along that of the interesting
argument adduced by Hambro that orders made by the Court under
Article 48 of its Statute, which are described as orders in the Article itself,
and which relate to comparatively minor matters such as the form and
time in which each party must conclude its arguments are undoubt-
edly enforceable under Article 53 of the Statute. Hence, the “much

1! Acts and Documents concerning the Organization of the Court, Second Addendum to
No. 2, p. 253.

2 On the Hohfeldian analysis and the many writers upon it, see Salmond on Juris-
prudence, 12th ed., 1966, p. 225.

3 Elkind, op. cit., p. 153.

61
383 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

more solemn and serious orders under Article 41” should be binding
as well’.

A misunderstood passage in this context is the following from Free
Zones of Upper Savoy and the District of Gex:

“[Olrders made by the Court, although as a general rule read in
open Court, due notice having been given to the Agents, have no
‘binding’ force (Article 59 of the Statute) or ‘final’ effect (Article 60
of the Statute) in deciding the dispute brought by the Parties before
the Court...” (P.C_LJ.,, Series A, No. 22, p. 13.)

The Court was there merely giving expression to the principle that
“an order has no binding force on the Court in its ultimate decision on the
merits”.

(vi) The undertaking to comply with “decisions” of the Court in terms of
Article 94 of the United Nations Charter

By Article 94 (1) every Member of the United Nations undertakes to
comply with the decisions of the Court in any case to which it is a party.
When the Court decides to indicate provisional measures is it making a
decision?

An indication that provisional measures are treated as a decision by the
Court itself is their description as such in Articles 74 (2), 76 (1) and 76 (3)
of the Rules of Court. As Hambro argues, interim measures are certainly
treated as decisions by these Articles.

Also to be noted is that the French expression “pour statuer d’urgence”,
appearing in the French version of Article 74 (2) of the Rules of Court,
conveys the idea of making a decision or judgment. In Articles 76 (1) and
76 (3), however, the French version uses the same word “décision”.

One notes in this context the statement of one of the most eminent
writers on the jurisprudence of the Court who, in discussing whether the
obligation derived from Article 94 (1) of the Charter is wide enough
to embrace interlocutory orders, has observed that “the word ‘decision’
in the Charter refers to all decisions of the Court, regardless of their
form” 4. This would include provisional orders as well.

! Hambro, op. cit., p. 170.

2 See Crockett, op. cit., p. 377, emphasis added.

3 Hambro, op. cit., p. 170.

4 Shabtai Rosenne, The Law and Practice of the International Court, 1985, p. 125; see,
also, Rosenne, The International Court of Justice, 1957, p. 82, to the same effect.

62
384 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

In this context, it is to be noted that Judge Elias has also expressed the
view that an indication of preliminary measures has the same force as
a judgment since it is at least an interim judgment!. This supports the
view that provisional measures have been treated by the Court as a judg-
ment.

Many routes of internal analysis of the relevant instruments thus lead to
the same conclusion, namely, that an indication of provisional measures
by the Court is not merely a formula of exhortation but a decision exer-
cised under the powers of the Court which imposes an obligation on the
party to whom they are directed, which is of a legal and binding nature.

Nor does this conclusion, reached upon a purely linguistic analysis of
the phraseology used in the Court’s instruments, lead to a conclusion
which is other than one eminently suited to the purpose and the function
of the judicial process, especially as it is exercised at the highest interna-
tional level through the International Court.

(d) Binding Nature of Provisional Measures as Inferred
from Decisions of the Court

We are not on clear ground here, but there is much that is suggestive of
the Court’s implicit acceptance of the binding nature of provisional
measures, quite apart from the Court’s treatment of provisional measures

“orders” or “decisions” in its internal practice.

In Nuclear Tests, for example, the Court recited without comment the
pleadings of the Australian Government that

“in the opinion of the Government of Australia the conduct of the
French Government constitutes a clear and deliberate breach of the
Order of the Court of 22 June 1973” (Nuclear Tests (Australia
v. France), I.C.J. Reports 1974, p. 259, para. 19).

While this was, of course, the position of Australia and not of the Court,
the selection of this averment and its reproduction without adverse com-
ment leaves room for inferring that the Court gave that position its tacit
endorsement. As Sztucki observes:

“the Court is responsible for its own selection of quotations and
for supplying them with, or leaving them without, a commentary.
The quoted passage from the Court’s order can therefore be inter-

! Taslim ©. Elias, The International Court of Justice and Some Contemporary Prob-
lems, 1983, p. 79.

63
385 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

preted as a tacit and indirect endorsement of the applicant’s posi-
tion.” !

The marked lack of affirmative decisions of the Court on this matter is
another factor attracting attention to the importance of a consideration of
this question. There is a paucity also of dicta of judges of the Court in
separate opinions, declarations or dissents.

Among other judicial dicta to the same effect, we should note the dec-
laration of Judge Ignacio-Pinto in Fisheries Jurisdiction where, with ref-
erence to interim measures ordered by the Court, he viewed certain later
incidents involving numerous clashes in the disputed fishery zone as acts
which “constitute so many flagrant violations on either side” of the opera-
tive part of the Orders in question.

The Permanent Court commented in the Polish Agrarian Reform case
that the interim measures requested would result in a general suspension
of agrarian reform in so far as concerns Polish nationals of German race.
The implication of such an observation could well be that in the Court’s
view the interim measures sought would have a legally binding effect.

The often-quoted statement of the Permanent Court in Free Zones of
Upper Savoy and the District of Gex that such order had “no ‘binding’ force
...or ‘final’ effect... in deciding the dispute brought by the Parties before
the Court”* does not have the conclusive effect it is sometimes repre-
sented as having, as pointed out earlier in this opinion. That statement was
restricted to the impact of those measures on the final order. Clearly an
interim order does not have a binding force or final effect upon the
eventual decision of the dispute as it is clearly interlocutory and pro-
visional.

From the recent jurisprudence of this Court, perhaps the case of
Military and Paramilitary Activities in and against Nicaragua could
best be cited as indicative of a duty lying on a party to take “seriously
into account” provisional measures indicated by the Court and “not
to direct its conduct solely by reference to what it believes to be its
rights” >.

1 Jerzy Sztucki, op. cit. pp. 272-273.

2 Fisheries Jurisdiction (United Kingdom v. Iceland), Interim Protection, I.C.J. Reports
1973, p. 305.

3 PCLJI, Series A/B, No. 58, p. 178.

4 P.C.LJ, Series A, No. 22, p. 13.

5 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), IL.C.J. Reports 1986, p. 144, para. 289.

64
386 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

(e) Binding Nature of Provisional Measures as Inferred
from Extra-judicial Writings of Judges of the Court

Judges of this Court, writing extra-judicially, have contributed much to
the view that provisional orders are binding.

Judge Jessup, in his foreword to an academic work which reaches the
conclusion that such orders are binding, has given that conclusion the
weight of his support by observing that the author “weighs the pros and
cons and soundly concludes that such orders are binding” !.

Sir Gerald Fitzmaurice observes:

“The whole logic of the jurisdiction to indicate interim measures
entails that, when indicated, they are binding — for this jurisdiction
is based upon the absolute necessity, when the circumstances call for
it, of being able to preserve, and to avoid prejudice to, the rights of the
parties, as determined by the final judgment of the Court. To indicate
special measures for that purpose, if the measures, when indicated,
are not even binding (let alone enforceable), lacks all point . . .”?

Judge Lauterpacht, while strongly of the view that the Statute did
more than impose a purely moral argument, also expressed some reser-
vations:

“It cannot be lightly assumed that the Statute of the Court — a
legal instrument — contains provisions relating to any merely moral
obligations of States and that the Court weighs minutely the circum-
stances which permit it to issue what is no more than an appeal to the
moral sense of the parties. At the same time, the language of
Article 41 of the Statute precludes any confident affirmation of the
binding force of the measures issued by it under that Article. . .”3

Judge Hudson of the Permanent Court in his treatise wrote that the
word “indicate” “is not less definite than the term order would have been,
and it would seem to have as much effect” 4.

1 Philip C. Jessup, Foreword to Elkind, op. cit., p. XIII.

2 Fitzmaurice, The Law and Procedure of the International Court of Justice, Vol. IL,
1986, p. 548.

3 Sir Hersch Lauterpacht, The Development of International Law by the International
Court, 1958, p. 254.

4 Manley O. Hudson, The Permanent Court of International Justice, 1920-1942, 1943,
p. 425.

65
387 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

AN HISTORICAL OVERVIEW

This has thus far been a strictly legal analysis. However this Court can-
not lose sight of the human factor which looms large, particularly in a case
such as that which is now before the Court. It is an aid to this necessary
dimension in the appreciation of a legal problem to take a glance at the
great historical processes that brought this Court into existence. The
Permanent Court, set up in the aftermath of the most devastating conflict
the world had seen, embodied the aspirations of a war-torn generation
anxious to put behind them the horrors of international lawlessness and to
enthrone international law. They sought to achieve this through a Court
operating internationally on the model of the superior courts which
ensured the rule of law at a domestic level.

Despite strong contentions in favour of a jurisdiction more closely
modelled on the analogy of a Supreme Court, the Statute of the Court
drafted by the Advisory Committee of Jurists did not give the Court the
full judicial powers normally associated with a court of superior jurisdic-
tion. Worthy of recall in this context is the speech of Mr. Lafontaine of
Belgium, regarding the jurisdiction of the proposed court. This speech
was made at the 20th plenary meeting of the First Assembly on 13 Decem-
ber 1920 on the occasion of the presentation of the report of Commit-
tee III on the Permanent Court of International Justice. He lamented the
failure of the proposed Statute to vest the Court with fuller jurisdiction.

The speaker reminded the Committee that an expectant world had
been “long ago told that the creation of an International Court would be
the only effective antidote to the dread supremacy of force” !. His speech
is deeply relevant to contemporary discussions of the powers of this
Court.

“In such circumstances I feel how poor a thing is my eloquence.
We need a Demosthenes, a Mirabeau, a Jaurés on this platform. I call
upon you to listen to the sound that comes to you from beyond these
walls, a great moaning like to that of the sea. It is the voices of the
mothers and the wives who are mourning for those whom they have
lost. It is the voice that rises from the peoples, the working masses
who are weary of the miseries and of the plagues which are striking
them and continue to strike them. . . It is the voice of those who are
sleeping buried on the battlefield, who have given their youth and
sacrificed hope and joy in order that there might be justice in the
world.

Nevertheless, we have obtained in the Statute submitted to you the

1 Documents concerning the Action Taken by the Council of the League of Nations under
Article 14 of the Covenant and the Adoption by the Assembly of the Statute of the Permanent
Court, 1920, p. 232.

66
388 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

means of accepting a compulsory jurisdiction of the Court. I hope
that those who sign the Protocol, I trust that all the Delegations here
present, will accept the provisions of Article 36.”!

These are poignant words — words whose poignancy matches that of
the circumstances before us. They highlight the very problem now before
the Court.

That jurisdiction, though not as complete as many had desired when the
Statute of this Court was first formulated, has yet been worked, through
nearly 70 years of jurisprudence, to evolve a not insubstantial body of
international law which has served a valuable role in preserving interna-
tional peace. To give to those powers, incomplete as they are, a meaning
which attenuates them further by denying the Court the authority to con-
serve its own jurisdiction through provisional measures of a binding
nature, when another equally sustainable interpretation is possible, is a
step away from the idealism which gave birth to the Court.

Moreover, times have changed since the era, more than 70 years ago,
when for the first time in world history an international court was created.
Manley O. Hudson captured the pressures of those times when he wrote in
his treatise:

“The term indicate, borrowed from treaties concluded by the
United States . . . possesses a diplomatic flavor, being designed to
avoid offense to the ‘susceptibilities of States’. It may have been due
to a certain timidity of the draftsmen.”2

There was then a natural hesitancy in taking on this new jurisdiction
which was as yet untried. That natural hesitancy in that incipient phase of
the Court’s jurisdiction led to weak interpretations which have left their
legacy to this day. Many decades of creative work since then enable a
more confident interpretation of the powers of the Court.

The words under examination, as shown in the earlier part of this opin-
ion, are thus, in accordance with accepted rules of legal construction,
clearly capable of bearing the meaning that they impose a legal obliga-
tion. That is an interpretation supported also by sound legal principle

1 Documents concerning the Action Taken by the Council of the League of Nations under
Article 14 of the Covenant and the Adoption by the Assembly of the Statute of the Permanent
Court, 1920, p. 233.

2 Manley O. Hudson, op. cit., p. 425.

3 As Hudson observed in continuation of the passage already cited:

“An indication by the Court under Article 41 is equivalent to a declaration of
obligation contained in a judgment, and it ought to be regarded as carrying the
same force and effect.” (Op. cit., p. 426.)

67
389 APPLICATION OF GENOCIDE CONVENTION (SEP. OP. WEERAMANTRY)

and by the universal acceptance of nations. It is a principle which the
Court, at this stage of its jurisprudence, can confidently assert. It should
of course be clear at all times that the Order is only provisional, is not a
final finding of fact and leaves untouched the matters that await the final
decision of the Court upon the merits.

To view the Order made by the Court as anything less than binding so
long as it stands would weaken the régime of international law in the very
circumstances in which its restraining influence is most needed.

* * OF

For the reasons set out, the provisional measures ordered by the Court
on 8 April 1993 imposed a binding legal obligation on the Respondent.
Non-compliance with that Order endangers the very subject of the dispute
before the Court and can cause irreparable harm to the Applicant. This
irreparable harm is not in regard to rights and duties such as are often the
subject of litigation, for we are here dealing with matters under the Geno-
cide Convention, touching the very existence of a people. An interpreta-
tion which imposes anything short of a binding legal obligation upon the
Respondent is out of tune with the letter and spirit of the Charter and the
Statute.

(Signed) Christopher Gregory WEERAMANTRY.

68
